Exhibit 21.1 List of Subsidiaries State Or Other Jurisdiction Of Names Under Which Subsidiaries Of The Registrant Incorporation Or Organization Subsidiaries Do Business H.A. Sheldon Canada, Ltd. Ontario, Canada 1088258 Ontario, Inc. H.A. Sheldon Canada, Ltd. TBAC Investment Trust Pennsylvania TBAC Investment Trust Tandy Brands Accessories Handbags, Inc. Delaware Tandy Brands Accessories Handbags, Inc. TBAC - Torel, Inc. Delaware TBAC - Torel, Inc. Maquiladora Chambers de Mexico, S.A de C.V. Sonora, Mexico Maquiladora Chambers de Mexico, S.A. de C.V.
